Continuation of 12:
The AFCP request filed 7/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 8 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
The proposed amendment to claim 1 includes changing the plasma to exclude halogen radicals, and utilizing the halogen radicals to enlarge the first recess.
Tsai et al. (Patent No. US 9,508,556 B1) teaches performing a plasma clean process on a first recess (col. 5 lines 55-57 & col. 7, lines 11-28: proximity push process), including exposing surfaces of the recess to hydrogen radicals (col. 7 lines 43-49).  Zheng et al. (PG Pub. No. US 2016/0079062 A1) teaches exposing surfaces of a substrate to hydrogen radicals (¶ 0035: surface of substrate exposed to hydrogen radicals, similar to hydrogen radical exposure of Tsai).  However, neither Tsai nor Zheng teach a plasma free of hydrogen radicals utilized to enlarge a recess.
An updated search identified a new prior art reference.  Kim et al. (PG Pub. No. US 2016/0284837 A1) discloses a hydrogen plasma treatment to enlarge a recess in a substrate (¶ 0067 & figs. 6A, 7A: hydrogen plasma treatment transforms second sidewalls SW2 of source/drain trenches 127T to inclined [111] planes).  Kim is also silent to the plasma treatment comprising halogen radicals.  It appears that the halogen-free treatment of Kim could be combined with the method of Tsai, in order to reduce defects in subsequently formed epitaxial layers (Kim, ¶ 0070).
Regarding the proposed amendment to claim 8 (“the second plasma etching process reshapes the first recess to have a V-shaped bottom surface”), Kronholz et al. (PG Pub. No. US 2012/0306027 A1) 
Regarding the proposed amendment to claim 21 (“the process gases of the plasma cleaning process are free of halogens”), Tsai teaches an epitaxial trench cleaning process, and is silent to the process including halogen gases.
Since the newly discovered prior art appears to read on the newly proposed claim limitations, and is in the same field of endeavor as the primary reference (forming epitaxial source/drain trenches), a decision on determining allowability could not be made within the guidelines of the AFCP.


/BRIAN TURNER/               Examiner, Art Unit 2894